Citation Nr: 0103395	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-05 547	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for low back disability.

2.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder 
(PTSD).

3. Entitlement to a rating in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in 
February 1996 and in July 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In February 1996, the RO denied the veteran's 
request to reopen a claim of entitlement to service 
connection for low back disability.  It also denied 
entitlement to service connection for psychiatric 
disability, including PTSD.  In July 1999, the RO granted 
entitlement to service connection for PTSD and granted a 
30 disability evaluation, effective May 26, 1995.  The 
veteran disagreed with that rating, and the issue of 
entitlement to a rating in excess of 30 percent for PTSD 
was merged with the appeal.  In July 1999, the RO also 
confirmed and continued the denial of entitlement to 
service connection for psychiatric disability other than 
PTSD.

The issues of entitlement to service connection for 
psychiatric disability other than PTSD and the issue of 
entitlement to a rating in excess of 30 percent for 
service-connected PTSD are the subjects of a remand at 
the end of this decision.

In June 2000, the RO denied entitlement to a total rating 
due to individual unemployability (TDIU) caused by 
service-connected disability.  The veteran's 
representative, in a statement submitted to the Board in 
January 2001, asserted that a notice of disagreement with 
this denial had been filed, although it does not appear 
to be in the records currently before the Board.  It is 
noted that the January 2001 statement from the 
representative cannot be accepted as a notice of 
disagreement with this issue since it was received at the 
Board and not at the RO.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.201 (2000); and Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  If a notice of 
disagreement has been filed, the RO needs to locate this 
document and associate it with the claims folder.  
Moreover, if filed, the veteran must be provided with a 
statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  If it cannot be found, the 
representative and the veteran should be requested to re-
submit the notice of disagreement.

In his January 2001 statement, the veteran's 
representative also raised contentions to the effect that 
the veteran has a depressive disorder which is secondary 
to the veteran's service-connected PTSD.  38 C.F.R. 
§ 3.310 (2000).  That particular issue has also not been 
considered with the current appeal; and, therefore, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A Notice of Disagreement was not timely received with 
respect to the RO's decision in October 1971, which 
denied entitlement to service connection for the 
residuals of a back injury. 

2.  Evidence received since the RO's decision in October 
1971 is cumulative or duplicative of that on file at the 
time of the decision or is not so significant, by itself 
or in connection with evidence previously assembled, that 
it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1971 decision which denied 
entitlement to service connection for the residuals of a 
back injury is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 19.129(a), 19.192 (1971) (now 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000)).

2.  The evidence received since the RO's October 1971 
decision is not new and material for the purpose of 
reopening the veteran's claim of entitlement to service 
connection for low back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
low back disability.  Service connection connotes many 
factors, but basically, it means that the facts, shown by 
the evidence, establish that a particular disease or 
injury resulting in disability was incurred coincident 
with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record discloses that the claim of 
entitlement to service connection for low back disability 
is not the veteran's first such claim.  In October 1971, 
the RO denied entitlement to service connection for the 
residuals of a back injury.  Evidence on file at that 
time consisted of the veteran's service medical records 
and the report of a VA orthopedic examination, performed 
in September 1971.  

Although the veteran complained of back pain on numerous 
occasions in service, extensive work-up, including 
numerous orthopedic consultations, failed to reveal any 
back pathology.  He made similar complaints during the VA 
orthopedic examination; however, again, there were no 
abnormal physical findings to support his complaints.  
Absent any objective evidence of back disability, the RO 
denied entitlement to service connection for such 
disorder.  The veteran was notified of that decision, as 
well as his appellate rights; however, he did not submit 
a Notice of Disagreement with which to initiate an 
appeal.  Accordingly, that decision became final.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.129(a), 19.192.

The veteran now requests that his claim of entitlement to 
service connection for low back disability be reopened.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.  
The exception to that rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented 
or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  "New and material 
evidence" is evidence not previously submitted to agency 
decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
If new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  

Evidence added to the record since the October 1971 
rating action includes service personnel records; VA 
hospital and outpatient records, reflecting treatment 
from January 1972 to April 1999; private medical records 
and statements, reflecting treating in November and 
December 1969, December 1978 to March 1984, and in 
September and October 1997; the reports of VA 
examinations, performed in May 1979, January 1983, 
December 1995, December 1998, and May 2000; the 
transcript of a hearing held at the RO in November 1983; 
and records from the Social Security Administration 
showing that the veteran was disabled as of 1979.  The 
most recent VA examination report shows that he currently 
has lumbosacral strain; however, there is no competent 
evidence to show that it is in any way related to 
service.  Although the additional records also show a 
long history of low back pain dating back to service, 
that history was based on reports by the veteran and is 
not supported by the medical evidence of record.  Indeed, 
the only reports of a relationship between the veteran's 
low back disability and service continue to come from the 
veteran.  It should be noted, however, that he is not 
qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In this regard, it should also be noted that 
the earliest evidence of low back problems following 
service are contained in a hospital report, dated in late 
1969.  That report shows that in November 1969, the 
veteran was hospitalized for treatment of a back injury, 
variously diagnosed as minimal lumbarization at S1 and 
lumbosacral strain.  However, there was no mention of 
service, much less evidence that the veteran's low back 
problems had had their onset in service.  As such, his 
theory of the case, without more, cannot be considered 
competent evidence to support a grant of service 
connection.  It follows, then, that the additional 
evidence is cumulative or duplicative of that on file at 
the time of the October 1971 decision or is not so 
significant, by itself or in connection with evidence 
previously assembled, that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, 
the additional evidence is not new and material, and the 
claim is not reopened.

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not 
well grounded.  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
noted above, with respect to the issue of entitlement to 
service connection for low back disability, there is a 
final decision of record.  As such the Veterans Claims 
Assistance Act of 2000 is not applicable to that issue.


ORDER

Reopening of the claim of entitlement to service 
connection for low back disability is denied.


REMAND

The veteran also seeks service connection for psychiatric 
disability, other than PTSD.  Although that claim was 
filed before the date of enactment of the Veterans Claims 
Assistance Act of 2000, it was not yet final as of that 
date.  Accordingly, a remand is required for compliance 
with the notice and duty to assist provisions contained 
in the new law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Should the RO grant service connection for psychiatric 
disability other than PTSD, the issue of rating each 
psychiatric disability would be inextricably intertwined 
and would need to be resolved prior to further appellate 
action on the issue of entitlement to an increased rating 
for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Prior to any rating action, the RO would need to 
delineate the various manifestations attributable to each 
psychiatric disability.  Just as VA is precluded from 
using manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, VA is also precluded from evaluating the same 
manifestations under different diagnoses.  38 C.F.R. 
§ 4.14.  In this regard, it should be noted that during 
the pendency of the appeal, there was also a significant 
change in the criteria used to rate various psychiatric 
disabilities.  61 Fed. Reg. 52695-52702 (1996) (codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411).  Those 
changes were effective November 7, 1996, and were 
considered by the RO.  The Board must consider the claim 
for an increased rating for psychiatric disability under 
both sets of regulations and apply the version most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); VAOGCPREC No. 11-97 (Mar. 25, 
1997).

Finally, the Board notes that in July 1999, the RO 
granted entitlement to service connection for PTSD and 
assigned a 30 percent evaluation, effective May 26, 1995.  
That decision constituted an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  It does not 
appear, however, that the RO has considered the 
possibility of staged ratings in this case.  In this 
regard, the Board also notes that the record is negative 
for any medical evidence of treatment or examination for 
active PTSD between May 1995 and June 1998.

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should contact the veteran 
and request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care 
providers who may possess additional 
records pertinent to his claims of 
entitlement to service connection for 
psychiatric disability other than 
PTSD and entitlement to a rating in 
excess of 30 percent for PTSD.  After 
obtaining any necessary 
authorization, the RO should request 
copies of the records of such 
treatment or examinations not 
currently on file directly from the 
providers.  Such records should 
include, but are not limited to, 
those showing treatment or 
examination for PTSD between May 1995 
and June 1998.  The veteran should 
also be requested to provide any such 
records in his possession.  Failure 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the nature 
and extent of any psychiatric 
disability other than his service-
connected PTSD, as well as the extent 
of his PTSD.  All indicated tests and 
studies should be performed.  The 
claims folder must be made available 
to the examiner so that the relevant 
medical history may be reviewed.  
With respect to each of the symptoms 
identified in the new criteria for 
evaluating mental disorders, the 
examiner should distinguish the 
symptoms which are associated with 
each psychiatric disability, 
including PTSD.  The examiner should 
provide a global assessment of 
functioning score (GAF) based upon 
each psychiatric disability, 
including the PTSD, and provide an 
explanation of the significance of 
the score assigned.  The examiner 
should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
each psychiatric disability, 
including PTSD, to include whether it 
renders the veteran unemployable.  
The rationale for all opinions 
expressed should be provided.

3.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for PTSD and the 
issue of entitlement to a total rating 
based upon unemployability caused by 
service-connected disabilities.  In so 
doing, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action until he is notified.  It must be 
emphasized, however, that he does have the right to 
submit any additional evidence and/or argument on the 
matter or matters the Board has 

remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

